Exhibit 10.7

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

TITAN CNG, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

 

 

Effective as of January 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

  

 

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TITAN CNG, LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of TITAN CNG, LLC, a Delaware limited liability company (the “Company”), is
entered into as of the 1st day of January, 2016 (the “Effective Date”), by and
among those parties whose names are set forth on the signature pages hereto.

 

RECITALS

 

WHEREAS, on July 9, 2012, a Certificate of Formation (the “Certificate”) was
filed for the Company with the office of the Secretary of State of the State of
Delaware; and such filing as updated on September 28th 2015 and October 1st,
2015.

 

WHEREAS, the Members entered into a Limited Liability Company Agreement of Titan
CNG, LLC dated as of May 26, 2015 (the “Prior LLC Agreement”).

 

WHEREAS, the parties hereto desire to enter into this Agreement to amend and
restate the Prior LLC Agreement in its entirety, and to provide for the
management of the business and the affairs of the Company, the allocation of
profits and losses, the distribution of cash of the Company among the Members,
the rights, obligations and interests of the Members to each other and to the
Company, and certain other matters.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Members and Manager hereby amend and restate the Prior LLC Agreement as follows:

 

ARTICLE I
DEFINITIONS; INTERPRETATION

 

1.1       Definitions. Capitalized terms used herein and not otherwise defined
have the meanings assigned to them in Schedule II attached hereto.

 

1.2       Accounting Terms and Determinations. Unless otherwise specified, (i)
all accounting terms used herein shall be interpreted, (ii) all accounting
determinations hereunder shall be made, and (iii) all financial statements
required to be delivered hereunder shall be prepared, in accordance with
generally accepted accounting principles, as in effect from time to time,
consistently applied.

 



 2 

 

 

1.3       Interpretation. In this Agreement, unless otherwise specified (i)
singular words include the plural and plural words include the singular; (ii)
words which include a number of constituent parts, things or elements, shall be
construed as referring separately to each constituent part, thing or element
thereof, as well as to all such constituent parts, things or elements as a
whole; (iii) words importing any gender include the other gender; (iv)
references to any statute or other law include all applicable rules,
regulations, and orders adopted or made thereunder and all statutes or other
laws amending, consolidating or replacing the statute or law that is referred;
(v) references to any agreement or other document, including this Agreement,
include all subsequent amendments, modifications, or supplements to such
agreement or document; (vi) the words “include” and “including” and words of
similar import, shall be deemed to be followed by the words “without
limitation”; (vii) the words “hereto,” “herein,” “hereof,” “hereunder” and words
of similar import, refer to this Agreement in its entirety; (viii) references to
Articles, Sections, paragraphs, Schedules and Exhibits are to the Articles,
Sections, paragraphs, Schedules and Exhibits of this Agreement; (ix) numberings
and headings of Articles, Sections, paragraphs, Schedules and Exhibits are
inserted as a matter of convenience and shall not affect the construction of
this Agreement; and (x) all Schedules and Exhibits to this Agreement are
incorporated herein by this reference thereto as if fully set forth herein, and
all references herein to this Agreement shall be deemed to include all such
incorporated Schedules and Exhibits.

 

ARTICLE II
ORGANIZATIONAL MATTERS

 

2.1       Filing of the Certificate. The parties have organized the Company
pursuant to the Act and the provisions of this Agreement and, for that purpose,
have caused the Certificate to be prepared, executed and filed with the
Secretary of State of the State of Delaware on July 9, 2012. The Members agree
that the rights, duties and liabilities of the Members and the Board shall be as
provided in the Act, except as otherwise expressly provided herein.

 

2.2       Name of Company. The name of the Company is “TITAN CNG, LLC”. The
Company may do business under that name and under any other name or names that
the Board selects. If the Company does business under a name other than that set
forth in the Certificate, then the Company shall comply with any requirements of
the Act or applicable law related thereto.

 

2.3       Address of Company. The principal executive office of the Company
shall be situated at 315 Lake Street E, Suite 301 Wayzata, Minnesota 55391, or
such other place or places as may be determined by the Board from time to time.

 

2.4       Agent for Service of Process. The agent for service of process of the
Company in the State of Delaware shall be the registered agent named in the
Certificate or such Person or Persons as the Board may designate from time to
time in the manner provided by applicable law.

 



 3 

 

 

2.5       Business Purposes. The purpose of the Company is to conduct the
Business. The Company shall possess and may exercise all powers necessary or
convenient to the conduct and promotion of the Business.

 

2.6       Tax Treatment as Partnership. It is the intent of the Members that the
Company shall be operated in a manner consistent with its treatment as a
“partnership” for Federal income tax purposes; provided, however, that the
Board, in its discretion, may elect to cause the Company to be treated as a
corporation for U.S. federal income tax purposes. Except as provided in the
foregoing sentence, the Members intend the Company to be a limited liability
company under the Act, and that they be Members, and not partners in a
partnership. No Member shall take any action inconsistent with the express
intent of the parties hereto.

 

2.7       Term of Company’s Existence. The term of existence of the Company
commenced on the effective date of filing of the Certificate with the Secretary
of State of the State of Delaware, and shall continue in perpetuity, unless
sooner terminated by the provisions of this Agreement or as provided by law.

 

2.8       Units.

 

(a)       Generally. Each Member’s Membership Interest shall be represented by
units of limited liability company interest (each, a “Unit”). As of the date
hereof, there are two classes of Units, Class A Membership Units and Class B
Membership Units. All Units outstanding prior to the Effective Date are hereby
designated as Class A Membership Units. Class A Membership Units will be
entitled to one vote per Unit, and Class B Membership Units will have no voting
rights hereunder. The Company is authorized to issue up to 10,000,000 Class A
Membership Units and 87,672 Class B Membership Units. The ownership by a Member
of Units shall entitle such Member to allocations of Net Income and Net Loss and
other items of income, gain, loss or deduction, and distributions of cash and
other property, as set forth in ARTICLE IV. The Company may issue fractional
Units and all Units shall be rounded to the third decimal place. The names of
the Members, and the number of Units held by such Members, among other things,
shall be as set forth on Schedule I attached hereto, as such Schedule may be
amended by the Board from time to time in accordance with the terms of this
Agreement.

 



 4 

 

 

(b)       Class B Membership Units. The Board shall have the right to cause the
Company to issue Class B Membership Units to a Person in exchange for services
performed or to be performed for the Company or one of its Subsidiaries by such
Person, rather than in exchange for Capital Contributions made to the Company by
such Person; provided, however, that the Percentage Interest of all issued and
outstanding Class B Membership Units shall not exceed 10% at the time any such
Class B Membership Units are granted. All Class B Membership Units shall be
issued pursuant to a grant agreement (each such agreement, a “Restricted Unit
Grant Agreement”), approved by the Board, between the Company and the recipient
of such Class B Membership Unit. Each Restricted Unit Grant Agreement may
provide for, among other matters, the forfeiture of, transfer restrictions
relating to, and repurchase by the Company of, such Class B Membership Units. A
Person shall be awarded Class B Membership Units, and, to the extent not already
a holder of Units, shall become a Member upon the execution of the Restricted
Unit Grant Agreement and the Joinder attached hereto as Exhibit A. Class B
Membership Units issued on or after the date of this Agreement are intended to
be treated as “profits interests” under IRS Revenue Procedure 93-27 and IRS
Revenue Procedure 2001-43 and the provisions of this Agreement shall be
interpreted and applied consistently therewith. Each Class B Membership Unit
issued after the date hereof shall contain such provisions in order for such
Class B Membership Unit to be treated as a “profits interest,” including (A) a
threshold amount (at least equal to the Liquidation Value of such Unit being
issued absent such a threshold amount) of cumulative Distributions that must be
made with respect to all or one or more specified classes of Units outstanding
immediately prior to the issuance of such Class B Membership Unit before such
Class B Membership Unit may receive any distributions (other than Tax
Distributions) (the “Distribution Threshold”) or (B) requiring that the
recipient thereof pay the Company an amount per Unit at least equal to the
Liquidation Value thereof. Notwithstanding the foregoing, the Distribution
Threshold established for any Class B Membership Unit will be not less than an
amount equivalent to $12.00 per Unit.

 

ARTICLE III
CAPITAL ACCOUNTS AND CAPITAL CONTRIBUTIONS

 

3.1       Initial Capital Contributions and Capital Accounts. An individual
Capital Account shall be maintained for each Member in accordance with the
requirements of Regulations Section 1.704-1(b)(2)(iv), and the provisions of
this Agreement respecting the maintenance of Capital Accounts shall be
interpreted and applied in a manner consistent with those Regulations. If any
Membership Interest (or portion thereof) is Transferred pursuant to and in
accordance with this Agreement, the Transferee of such Membership Interest (or
portion thereof) shall succeed to the transferring Member’s Capital Account
attributable to such Membership Interest (or portion thereof). Each Member has
made Capital Contributions and has a Percentage Interest and Capital Account as
set forth on Schedule I attached hereto.

 

3.2       [Intentionally omitted]

 

3.3       Return of Capital Contributions. Except in accordance with the terms
of this Agreement, no Member shall be entitled to receive any distributions,
whether of money or property, from the Company.

 

3.4       No Interest on Capital Contributions or Capital Accounts. Except as
otherwise provided in this Agreement, no interest shall be paid on any Capital
Contributions or on the balance of any Capital Account.

 



 5 

 

 

3.5       Member Loans.

 

(a)       Any Member or an Affiliate of a Member may, but shall not be required
to, lend money to the Company with the Board’s prior written consent. Such loan
(a “Member Loan”) shall not be treated as a Capital Contribution by that Member
or entitle the Member to an increase in that Member’s Percentage Interest. The
Member Loan shall be a debt due from the Company, repayable out of the Company’s
assets, bear interest at the lower of the Prime Rate or the maximum rate
permitted by law, and shall be on such other terms as the Company and the Member
agree.

 

(b)       The Members acknowledge that any Member or Affiliate of a Member who
loans money to the Company pursuant to this Section 3.5 (each a “Lender”) shall
have rights, the exercise of which may be in conflict with the Company’s best
interests. In that regard, the Members hereby authorize, agree, and consent to
the Lender’s exercise of any of Lender’s rights under any promissory note,
security agreement, or other loan document, even though the Lender’s exercise of
those rights may be detrimental to the Company or its business. Further, the
Members agree that any Lender’s proper exercise of rights shall not be deemed a
breach of that Lender’s fiduciary duties, if any, to the Company.

 

3.6       Limited Liability  Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member, officer or Manager shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member or acting as an officer or Manager of the Company; provided that a Member
shall be required to return to the Company any distribution made to it in clear
and manifest accounting or similar error. The immediately preceding sentence
shall constitute a compromise to which all Members have consented within the
meaning of the Act. Notwithstanding anything contained herein to the contrary,
the failure of the Company to observe any formalities or requirements relating
to the exercise of its powers or management of its business and affairs under
this Agreement or the Act shall not be grounds for imposing personal liability
on the Members, officers or Managers for liabilities of the Company, except to
the extent constituting fraud, willful misconduct or a violation of the express
terms of this Agreement by such Members, officers or Managers. No amendment or
repeal of this Section 3.6 shall have any effect on a Person’s rights under this
Section 3.6 with respect to any act or omission occurring prior to such
amendment or repeal. 

 

ARTICLE IV
PROFITS, LOSSES AND DISTRIBUTIONS

 

4.1       Allocations of Net Income and Net Loss. Subject to Section 4.2, Net
Income and Net Loss of the Company for each Fiscal Year shall be allocated among
the Members so as to reduce, proportionately, the difference between their
respective Target Capital Accounts and Partially Adjusted Capital Accounts as of
the end of such Fiscal Year.

 



 6 

 

 

4.2       Regulatory Allocations. Notwithstanding any other provision of this
Agreement, the following special allocations shall be made in the following
order:

 

(a)       Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain during any fiscal year, each Member shall be specially allocated items of
Company income and gain for such year (and, if necessary, for subsequent years)
in an amount equal to such Member’s share of the net decrease in Company Minimum
Gain, as determined under Regulations Section 1.704-2(g). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 4.2(a) is intended to comply with
the “minimum gain chargeback” requirements of Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.

 

(b)       Chargeback Attributable to Member Nonrecourse Debt. If there is a net
decrease in Member Minimum Gain during any Fiscal Year, each Member with a share
of Member Minimum Gain at the beginning of such Fiscal Year shall be specially
allocated items of income and gain for such Fiscal Year (and, if necessary, for
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Member Minimum Gain, determined in accordance with Regulations
Section 1.704-2(i)(4) and (5). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2)(i). This Section 4.2(b) is intended to comply with the “partner
minimum gain chargeback” requirements of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

(c)       Qualified Income Offset. If any Member unexpectedly receives any
adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which results in an Adjusted Capital Account
Deficit for the Member, such Member shall be allocated items of income and book
gain in an amount and manner sufficient to eliminate such Adjusted Capital
Account Deficit as quickly as possible; provided, that an allocation pursuant to
this Section 4.2(c) shall be made if and only to the extent that such Member
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this ARTICLE IV have been tentatively made as if this Section
4.2(c) were not in the Agreement. This Section 4.2(c) is intended to constitute
a “qualified income offset” as provided by Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d)       Member Nonrecourse Deductions. Member Nonrecourse Deductions shall be
allocated among the Members who bear the Economic Risk of Loss for the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
the ratio in which they share Economic Risk of Loss for such Member Nonrecourse
Debt. This Section 4.2(d) is to be interpreted in a manner consistent with the
requirements of Regulations Section 1.704-2(b)(4) and (i)(1).

 



 7 

 

 

(e)       Nonrecourse Deductions. Any Nonrecourse Deductions (as defined in
Regulations Section 1.704-2(b)(1)) for any Fiscal Year or other period shall be
specially allocated to the Members in proportion to their Percentage Interests.

 

(f)       Regulatory Allocations. The allocations set forth in this Section 4.2
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the applicable Regulations promulgated under Code Section 704(b).
Notwithstanding any other provision of this ARTICLE IV, the Regulatory
Allocations shall be taken into account in allocating Net Income, Net Loss and
other items of income, gain, loss and deduction to the Members for Capital
Account purposes so that, to the extent possible, the net amount of such
allocations of Net Income, Net Loss and other items shall be equal to the amount
that would have been allocated to each Member if the Regulatory Allocations had
not occurred.

 

4.3       Distributions of Available Cash. Subject to Section 4.10, Available
Cash shall be distributed to the Members in proportion to their respective
Percentage Interests, as and when determined by the Board; provided, however,
that in no event shall any distribution be made with respect to a Class B
Membership Unit unless and only to the extent that the Company has already made
aggregate distributions under this Section 4.3 (excluding Tax Distributions)
equal to the Distribution Threshold applicable to such Class B Membership Unit,
taking into account only distributions hereunder from and after the date of
issuance of such Class B Membership Unit.

 

4.4       Record Dates. All Net Income and Net Loss shall be allocated, and all
distributions shall be made, to the Persons shown on the records of the Company
to have been Members as of the last day of the taxable year for which the
allocation or distribution is to be made. Notwithstanding the foregoing, unless
the Company’s taxable year is separated into segments, if there is a Transfer of
a Membership Interest during the taxable year, the Net Income and Net Loss shall
be allocated between the original Member and the successor on the basis of the
number of days each was a Member during the taxable year; provided, however, the
Company’s taxable year shall be segregated into two or more segments in order to
account for Net Income, Net Loss, or proceeds attributable to any extraordinary
non-recurring items of the Company.

 

4.5       Withholding Taxes.

 

(a)       Notwithstanding any other provision of this Agreement, each Member
authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company (pursuant to the Code or any
provision of the United States federal, state, local or foreign tax law) with
respect to such Member or as a result of such Member’s participation in the
Company; and if and to the extent that the Company shall be required to withhold
or pay any such withholding or other taxes, such Member shall be deemed for all
purposes of this Agreement to have received a payment from the Company as of the
time such withholding or other tax is required to be paid, which payment shall
be deemed to be a distribution with respect to such Member’s interest in the
Company.

 



 8 

 

 

(b)       Any withholdings referred to in this Section 4.5 shall be made at the
maximum applicable statutory rate under the applicable tax law unless the Board
shall have received an opinion of counsel or other evidence, satisfactory to the
Board, to the effect that a lower rate is applicable, or that no withholding is
applicable.

 

(c)       If the Company receives a distribution from or in respect of which tax
has been withheld, the Company shall be treated as having received cash in an
amount equal to the amount of such withheld tax, and each Member shall be
treated as having received as a distribution the portion of such amount that is
attributable to such Member’s interest in the Company as equitably determined by
the Board.

 

4.6       No Restoration of Negative Capital Accounts. No Member shall be
obligated to restore a Capital Account with a balance of less than zero.

 

4.7       Compliance with Laws and Regulations. It is the intent of the Members
that each Member’s distributive share of Company tax items be determined in
accordance with this Agreement to the fullest extent permitted by Sections
704(b) and 704(c) of the Code.  Therefore, notwithstanding anything to the
contrary contained herein, if the Company is advised, as a result of the
adoption of new or amended regulations pursuant to Code Sections 704(b) and
704(c), or the issuance of authorized interpretations, that the allocations
provided in this Agreement are unlikely to be respected for Federal income tax
purposes, the Board is hereby granted the power to amend the allocation
provisions of this Agreement, on advice of accountants and legal counsel, to the
minimum extent necessary to cause such allocation provisions to be respected for
Federal income tax purposes.

 

4.8       Code Section 704(c) Allocations. Notwithstanding any other provision
in this ARTICLE IV, in accordance with Code Section 704(c) and the Treasury
Regulations, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company, or property with respect to which
there has been an adjustment to the Book Value pursuant to the definition of
Book Value, shall, solely for tax purposes, be allocated among the Members so as
to take account of any variation between the adjusted basis of such property to
the Company for federal income tax purposes and its Book Value, using the
“traditional method” described in Regulations Section 1.704-3(b). Allocations
pursuant to this Section 4.8 are solely for purposes of federal, state and local
taxes. As such, they shall not affect or in any way be taken into account in
computing a Member’s Capital Account.

 

4.9       Obligations of Members to Report Allocations. The Members are aware of
the income tax consequences of the allocations made by this ARTICLE IV, and
hereby agree to be bound by the provisions of this ARTICLE IV in reporting their
shares of Company income and loss for income tax purposes.

 



 9 

 

 

4.10       Distributions with Respect to Taxes.

 

(a)       Within ninety (90) days after the conclusion of each Fiscal Year, and
to the extent of the Available Cash, the Company shall make a distribution to
each Member (a “Tax Distribution”) which is equal to the amount by which (A) the
product of (i) the highest combined marginal Federal and local income tax rates
imposed on the ordinary income of individuals who are residents of Minnesota for
tax purposes (taking into account the deductibility of local taxes for Federal
income tax purposes); and (ii) the Company's taxable income for federal income
tax purposes allocated to such Member for such Fiscal Year, exceeds (B) the
aggregate amount of distributions made by the Company to such Member pursuant to
Section 4.3 with respect to such Fiscal Year; provided, however, that to the
extent possible, the Company shall make quarterly distributions in respect of
the amounts to be distributed annually pursuant to this Section 4.10(a) in order
to facilitate the Members’ ability to make quarterly estimated tax payments with
respect to the taxable income of the Company allocated to them, and in
determining and making the required Tax Distribution after the end of each
Fiscal Year, the Company shall make appropriate adjustments to reflect the
actual results of such Fiscal Year and take into account any quarterly Tax
Distributions made during such Fiscal Year.

 

(b)       The amount of any Tax Distributions made to a Member under Section
4.10(a) shall be offset against future distributions to which such Member is
entitled under Section 4.3 as quickly as possible in such a manner that,
immediately after any distribution has been made pursuant to Section 4.3, the
cumulative amount of distributions that have actually been received by each
Member pursuant to Section 4.3 and Section 4.10(a) shall equal (to the extent
possible) the distributions to which such Member would have been entitled if all
such distributions had been made by the Company in accordance with Section 4.3.

 

4.11       Imputed Underpayments. If a Member is required to bear the financial
burden specified in Section 7.6(b)(ii), any amounts otherwise distributable
under Section 4.3 or Section 9.2(b) shall be adjusted by the Board to cause the
Member to bear such burden; provided, however that if the amount of any “imputed
underpayment” (as determined under Section 6225 of the Code, as amended by the
Bi-partisan Budget Act of 2015) (an “Imputed Underpayment”) is modified in
accordance with Section 6225(c) of the Code, as amended by the Bi-partisan
Budget Act of 2015, amounts otherwise distributable under Section 4.3 or Section
9.2(b) shall be adjusted by the Board so that each Member who or which files an
amended return and pays the resulting tax and interest due, or whose status as
tax-exempt, foreign or being subject to a lower tax rate, results in a
modification of the Imputed Underpayment otherwise payable by the Company,
realizes the benefit of such modification.

 



 10 

 

 

ARTICLE V
MANAGEMENT

 

5.1       Management.

 

(a)       Management by the Board of Managers. In accordance with Section 18-401
of the Act, and except for matters for which approval by all or any portion of
the Members is expressly required by this Agreement, the business, property and
affairs of the Company shall be managed, and all powers of the Company shall be
exercised, by or under the direction of the Board of Managers. Except for
matters for which approval by all or any portion of the Members is expressly
required by this Agreement or the mandatory provisions of the Act, (i) all
decisions concerning the management, operation and policy of the Company’s
business shall be made by the Board, and (ii) the Board shall have full,
complete and exclusive authority, power and discretion to manage and control the
business, property and affairs of the Company, to make all decisions regarding
those matters and to perform any and all acts or activities customary or
incident to the management, operation and policy of the Company’s business,
property or affairs. Decisions of the Board shall be binding upon the Company
and each Member. Except for matters for which approval by all or any portion of
the Members is expressly required by this Agreement or the mandatory provisions
of the Act, no Member shall have the right to vote on any matters concerning the
business, property or affairs of the Company.

 

(b)       Actions on Behalf of Company. Without limiting the generality of
Section 5.1(a), and except for matters for which approval by all or any portion
of the Members is expressly required by this Agreement, the Board is authorized
and empowered to carry out and implement any and all of the following actions on
behalf of the Company:

 

(i)       engaging personnel, including the officers of the Company, and doing
such other acts and incurring such other expenses on behalf of the Company as
the Board may deem necessary or advisable in connection with the conduct of the
Company’s affairs, including the determination and payment of distributions to
Members, and compensation to the Board (if any), in accordance with this
Agreement;

 

(ii)       engaging and compensating independent attorneys, accountants,
investment advisers, agents or other such Persons as the Board may deem
necessary or advisable;

 

(iii)       opening, maintaining, conducting and closing accounts, including
depositary, custodial, brokerage, margin, client or discretionary accounts, with
banks, brokers, investment advisers, or other Persons, and paying the fees and
charges for transactions in such accounts;

 

(iv)       acquiring, disposing of and/or refinancing property, including the
Property, owned, directly or indirectly, by the Company or any of its
subsidiaries;

 

(v)       executing, delivering and performing such other contracts, agreements,
and such other undertakings as it may deem necessary or advisable for the
conduct of the Company’s business;

 

(vi)       amending Schedule I hereto, from time to time, to accurately reflect
the Members and their respective Percentage Interests, Capital Accounts and
Units;

 



 11 

 

 

(vii)       taking such actions and making such elections to change the
Company’s classification for U.S. federal income tax purposes; and

 

(viii)       filing, if advisable, a Code Section 754 election for the Company.

 

(c)       Devotion of Time as Manager. It is acknowledged that each Manager has
other business interests to which he may devote part of such Person’s time, and,
except as provided in the last sentence of this Section 5.1(c), nothing herein
shall require a Manager to devote such Manager’s full time to the business and
affairs of the Company. Nothing contained in this Agreement shall preclude a
Manager or any of its members, managers, employees, Affiliates or agents from
acting as a director, stockholder, member, manager, officer, official,
consultant or employee of any Person, from receiving compensation for services
rendered in connection with any of the foregoing, from acting as a principal or
employee of any Person with whom the Company may contract for services or
otherwise, or participating in profits derived from investments in any such
Person, or from investing in any securities or other property for its own
account. In addition to the foregoing, and notwithstanding anything to the
contrary contained in this Agreement, each Manager and its members, managers,
employees, Affiliates and agents shall be entitled to engage in any business
activity of any kind (“Other Activities”), and none of the Members or the
Company shall have any interest or right in or to the Other Activities or to the
income or proceeds derived therefrom. Notwithstanding the foregoing, each
Manager shall devote sufficient time to the Company to perform his duties
hereunder in accordance with the terms of this Agreement.

 

(d)       Compensation and Reimbursement. The Board, at its discretion, may
offer compensation to members of the Board of Managers. The Company shall
reimburse each Manager for reasonable out-of-pocket expenditures that such
Manager makes on behalf of the Company, as long as such Manager submits
substantiating evidence of such expenditures to the Company. Affiliates,
employees, agents, and consultants of a Manager, and employees, agents and
consultants of Affiliates of a Manager, may be employed by or otherwise may
perform services for the Company, and may be compensated by the Company for
services rendered.

 

(e)       Exculpation. None of the Management Parties shall be liable to the
Company or any Member for any claims, costs, expenses, damages or losses arising
out of or in connection with the performance of its duties as or with respect to
a Manager, or for any act or omission performed or omitted to be performed by
any Management Party in good faith and pursuant to the authority granted to a
Manager under this Agreement, other than those directly attributable to such
Management Party’s gross negligence or willful misconduct. No Manager shall be
liable to any Member for claims, costs, expenses, damages or losses due to
circumstances beyond such Manager’s control, including, without limitation, due
to the negligence, dishonesty, bad faith or malfeasance of any employee, broker
or other agent of the Company. Any fiduciary duties of the Management Parties
are hereby reduced to the maximum extent permissible under Delaware law.

 



 12 

 

 

5.2        Composition of the Board.

 

(a)       Number and Appointment. The Board shall determine the size of the
Board from time to time. As of the Effective Date, the Managers are as set forth
on Exhibit B, each of whom is elected to serve until his or her death,
resignation or earlier removal. The Managers shall be elected, designated, or
appointed as follows: (i) each of the Chief Executive Officer and the President
of the Company, so long as such person holds that office, shall be designated a
Manager; and (ii) the Initial Members shall be entitled to elect the other
Managers.

 

(b)       Term. Each Manager appointed shall serve until a successor is
appointed or designated in accordance with the terms hereof or his or her
earlier resignation, death or removal. A Manager may resign at any time upon
written notice to the Company. Such resignation shall be effective upon receipt
unless it is specified to be effective at some other time or upon the happening
of some other event.

 

(c)       Vacancies. A vacancy in the Board because of resignation, death or
removal of a Manager shall be filled by the Members entitled to designate such
Manager.

 

(d)       Chairman. The Board may designate one of the Managers to serve as
chairman. If so designated, the chairman shall preside at all meetings of the
Board (but shall have no other rights or responsibilities). In the absence of
the chairman, or if no chairman is so designated, then a majority of the
Managers present at a meeting shall designate a Manager to preside at such
meeting.

 

5.3       Board Actions; Meetings.

 

(a)       Unless another percentage is set forth in this Agreement or required
by applicable law, any determination or action required to be taken by the Board
shall be taken by a majority of the Managers then in office (through meetings of
the Board or written consents pursuant to this Section 5.3). A majority of the
Managers shall constitute a quorum sufficient for conducting meetings and making
decisions. The act of a majority of the Managers present at a meeting at which a
quorum is present shall be the act of the Board. Each Manager serving on the
Board shall be entitled to one vote on all matters coming before the Board.

 

(b)       Regular meetings of the Board may be held on such date and at such
time and at such place as shall from time to time be determined by the Board.
Special meetings of the Board may be called from time to time by any Manager.
Notice of each special meeting of the Board stating the date, place, time and
purpose of such meeting shall be given to each Manager by hand, email,
telephone, telecopy, overnight courier or the U.S. mail at least 24 hours prior
to any meeting of the Board. Notice may be waived before or after a meeting or
by attendance without protest at such meeting.

 

(c)       Any action to be taken by the Board may be taken at a meeting of the
Board or by a written consent executed by a majority of the Managers.

 



 13 

 

 

(d)       Managers may participate in a meeting of the Board by means of
telephone conference, video conference or similar communications equipment by
which all Persons participating in the meeting can communicate with each other,
and such participation in a meeting shall constitute presence in person at the
meeting. Any Manager unable to attend a meeting of the Board may designate
another Manager as his or her proxy. The Board may adopt such other procedures
governing meetings and the conduct of business at such meetings as it shall deem
appropriate.

 

5.4       Officers. The Board may appoint officers of the Company in his
discretion. Any number of offices may be held by the same person. The Board may
choose such officers and agents, as he shall deem necessary, who shall hold
their offices for such terms and shall exercise such powers and perform such
duties as shall be determined from time to time by the Board. Any such officers
of the Company shall be empowered to carry out the day-to-day operations of the
Company and to implement the actions authorized by the Board. Any officer may be
removed either with or without cause by the Board at any time, subject to the
rights, if any, of such officer under any employment agreement with the Company.
Any officer may resign at any time by giving written Notice to the Board. No
officer need be a Member.

 

5.5       Affiliate Transactions. The Members acknowledge and agree that the
Company may enter into certain arrangements or agreements (either written or
oral) with the Managers and/or their Affiliates, whereby a Manager or one of its
Affiliates may provide certain services to the Company at reasonable rates,
including, without limitation, sub-leasing office space to the Company,
providing certain administrative services for the Company, providing investment
banking advice, etc.

 

5.6       Reliance on Others. In performing its duties, the Managers and
Officers shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports, or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, Net Income or Net Loss of the
Company or any facts pertinent to the existence and amount of assets from which
distributions of Available Cash to Members might properly be paid), of the
following other Persons or groups: (a) the Officers or employees of the Company;
(b) any attorney, independent accountant, consultant or other Person employed or
engaged by the Company; or (c) any other Person who has been selected with
reasonable care by or on behalf of the Company, in each case, as to matters
which such relying Person reasonably believes to be within such other Person’s
professional or expert competence.

 



 14 

 

 

ARTICLE VI
MEMBERSHIP, MEETINGS, VOTING

 

6.1       Members and Voting Rights.

 

(a)       The Members holding Class A Membership Units shall have the right to
vote upon only those matters as to which this Agreement or the Act expressly
requires such Member action. Unless otherwise provided in this Agreement,
actions of Members shall be pursuant to the prevailing vote or written consent
of a majority of the Percentage Interests. Unless otherwise provided in this
Agreement, no Member shall be prohibited from voting merely by reason of the
fact that the Member would be voting on a matter of particular interest to that
Member. The Class B Membership Units shall not be entitled to vote on any
matter.

 

6.2       Record Dates. The record date for determining the Members entitled to
Notice at any meeting or to vote, or entitled to receive any distribution, or to
exercise any right in respect of any other lawful action, shall be the date set
by the Board.

 

6.3       Membership Certificates. The Company may, but shall not be required,
to issue certificates evidencing Units to Persons who, from time to time, are
Members of the Company; provided, that if such certificates are issued to a
Member, they shall also to be issued to all other Members as necessary to
reflect current Units held by Members. Certificates shall be in such form as may
be approved by the Board, shall be manually signed by the Board, and shall bear
conspicuous legends evidencing the restrictions on Transfer described in, and
the purchase rights of the Company and Members set forth in, ARTICLE VIII. All
issuances, reissuances, exchanges and other transactions in Units involving
Members shall be recorded in a permanent ledger as part of the books and records
of the Company. The failure of any person signing as Manager to continue to be
Manager shall not affect the validity of the certificates.

 

6.4       Meetings: Call, Notice and Quorum. The Company shall not be required
to hold an annual meeting of Members. Special meetings of the Members may be
called at any time by the Board, for the purpose of addressing any matters on
which the Members may vote by delivering Notice to the Members entitled to vote
on the matters thereon. Meetings may be held at the principal executive office
of the Company or at such other location as may be designated by the Board.
Following the call of a meeting, the Board shall give Notice of such meeting not
less than ten (10) or more than sixty (60) days prior to the date of the meeting
to all Members entitled to vote at the meeting.  The Notice shall state the
place, date, and hour of the meeting and the general nature of business to be
transacted.  No other business may be transacted at the meeting. A quorum at any
meeting of Members shall consist of Members holding more than 50% of the
Percentage Interests entitled to vote at the meeting, represented in person or
by proxy.  The Members present at a duly called or held meeting at which a
quorum is present may continue to transact business until adjournment,
notwithstanding the withdrawal of enough Members to leave less than a quorum, if
the action taken, other than adjournment, is approved by the requisite approval
as specified in this Agreement or the Act.

 

6.5       Adjournment of Meetings. A meeting of Members at which a quorum is
present may be adjourned to another time or place and any business which might
have been transacted at the original meeting may be transacted at the adjourned
meeting.  If a quorum is not present at an original meeting, that meeting may be
adjourned by the vote of Members holding more than 50% of the Percentage
Interests entitled to vote at the meeting, represented at that meeting either in
person or by proxy.  Notice of the adjourned meeting need not be given to
Members entitled to Notice if the time and place thereof are announced at the
meeting at which the adjournment is taken, unless the adjournment is for more
than forty-five (45) days, or if, after the adjournment, a new record date is
fixed for the adjourned meeting, in which cases Notice of the adjourned meeting
shall be given to each Member of record entitled to vote at the adjourned
meeting in the manner provided in Section 6.4.

 



 15 

 

 

6.6       Waiver of Notice. The transactions of any meeting of Members, however
called and noticed, and wherever held, shall be as valid as though consummated
at a meeting duly held after regular call and notice, if a quorum is present at
that meeting, either in person or by proxy, and if, either before or after the
meeting, each of the persons entitled to vote, not present in person or by
proxy, signs either a written waiver of notice, a consent to the holding of the
meeting, or an approval of the minutes of the meeting. Attendance of a Member at
a meeting shall constitute waiver of notice, except when that Member objects, at
the beginning of the meeting, to the transaction of any business on the ground
that the meeting was not lawfully called or convened. 

 

6.7       Proxies. At all meetings of Members, a Member may vote in person or by
proxy, which proxy must be in writing. Such proxy shall be filed with the Board
before or at the time of the meeting, and may be filed by facsimile transmission
to the Board at the principal office of the Company or such other address as may
be given by the Board to the Members for such purposes.

 

6.8       Participation in Meetings by Conference Telephone. Members may
participate in a meeting through use of conference telephone or similar
communications equipment, so long as all Members participating in such meeting
can hear one another. Such participation shall be deemed attendance at the
meeting.

 

6.9       Action by Members Without a Meeting. Any action that may be taken at
any meeting of the Members may be taken without a meeting if a consent in
writing, setting forth the action so taken, is signed by Members having not less
than the minimum number of votes that would be necessary to authorize or take
that action at a meeting at which all Members entitled to vote thereon were
present and voted. Any action taken without a meeting shall be effective when
the required minimum number of votes have been received. Prompt Notice of the
action taken shall be given to all Members who have not consented to the action.

 

6.10       No Withdrawal. Except as otherwise provided in this Agreement, no
Member may withdraw from the Company without the prior written consent of the
Board, which consent may be withheld, conditioned or delayed for any reason or
no reason.

 

6.11       Restriction on Members’ Authority. No Member is an agent of the
Company solely by virtue of being a Member, and no Member has the authority to
act for or bind the Company or any other Member solely by virtue of being a
Member.

 



 16 

 

 

ARTICLE VII
ACCOUNTING AND FINANCIAL REPORTING

 

7.1       Accounts and Accounting. Proper and complete books of account of the
Company’s business, in which each Company transaction shall be fully and
accurately entered, shall be kept at the Company’s principal executive office,
and at such other locations as the Board shall determine from time to time.

 

7.2       Accounting. The financial statements of the Company shall be prepared
in a form which is appropriate and adequate for the Company’s business and for
carrying out the provisions of this Agreement. The annual accounting period of
the Company shall be its taxable year. The Company’s taxable year shall be
selected by the Board, subject to the requirements of the Code.

 

7.3       Records. At all times during the term of existence of the Company, and
beyond that term if the Board deems it necessary, the Company shall cause to be
kept the books of account referred to in Section 7.1, together with:

 

(a)       True and full information regarding the status of the business and
financial condition of the Company;

 

(b)       Copies of the Company’s Federal, state, and local income tax or
information returns and reports, if any, for each of the Company’s taxable
years;

 

(c)       A current list of the name and last known business, residence or
mailing address of each Member and Manager;

 

(d)       A copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of any written powers of attorney
pursuant to which this Agreement and the Certificate and all amendments thereto
have been executed; and

 

(e)       True and full information regarding the amount of Capital
Contributions in the form of cash and a description and statement of the agreed
value of any other Capital Contributions of each Member and which each Member
has agreed to contribute in the future, and the date on which each became a
Member.

 

7.4       Member’s Rights to Records.

 

(a)       Upon the request of any Member, for purposes reasonably related to the
interest of such Member, within five (5) business days of Manager’s receipt of
such request, the Company shall cause to be delivered to such Member, at the
expense of such Member, a copy of the information required to be maintained
pursuant to Section 7.3 and any other information required by the Act.

 



 17 

 

 

(b)       Each Member has the right, upon reasonable prior written notice, for
purposes reasonably related to the interests of such Member, to inspect and copy
during normal business hours any of the records required by Section 7.3 and any
other information required by the Act.

 

7.5       Financial Reports. The Company shall provide the following financial
reports to the Members:

 

(a)       Within one hundred twenty (120) days after the end of each Fiscal
Year, deliver to the Members annual unaudited financial statements for the
Company;

 

(b)       Within seventy-five (75) days after the end of each of the first three
fiscal quarters of each Fiscal Year, deliver to the Members unaudited quarterly
financial statements of the Company, which will provide narrative and summary
financial information of the Company; and

 

(c)       Send, or cause to be sent, in writing to each Member, within the time
period prescribed by law, after the end of each Fiscal Year the information
necessary for each Member to complete federal and state income tax or
information returns, and a copy of the Company’s federal, state, and local
income tax or information returns for such Fiscal Year.

 

7.6       Tax Matters Member.

 

(a)       Current Law. For periods not governed by the BBA Partnership Audit
Rules, James Jackson shall act as the Tax Matters Member of the Company pursuant
to section 6231(a)(7) of the Code, and in such capacity shall represent the
Company in all disputes, controversies or proceedings with the Internal Revenue
Service.

 

(b)       Periods Governed by the BBA Partnership Audit Rules.

 

(i)       Effective as of January 1, 2018, or if later, the date that the BBA
Partnership Audit Rules are first applicable to the Company, the Board shall
designate the “partnership representative” as defined in Section 6223 of the
Code, as amended by the Bi-partisan Budget Act of 2015 (the “Partnership
Representative”). The Partnership Representative is authorized and required to
represent the Company (at the Company’s expense) in all disputes, controversies
or proceedings with the Internal Revenue Service, and, in its sole discretion,
is authorized to make any available election with respect to the BBA Partnership
Audit Rules and take any action it deems necessary or appropriate to comply with
the requirements of the Code and to conduct the Company’s affairs with respect
to the BBA Partnership Audit Rules. Each Member and former Member will cooperate
fully with the Partnership Representative with respect to any such disputes,
controversies or proceedings with the Internal Revenue Service, including
providing the Partnership Representative with any information reasonably
requested to comply with and make elections under the BBA Partnership Audit
Rules.

 



 18 

 

 

(ii)       The financial burden of any Imputed Underpayment and associated
interest, adjustments to tax and penalties arising from a partnership adjustment
that are imposed on the Company, and the cost of contesting any such partnership
adjustment, shall be borne by the Members and former Members pro rata based on
their respective distribution entitlements during the reviewed fiscal year. To
the extent feasible, the preceding sentence shall be implemented through
adjustments to distributions in accordance with Section 4.11, but Members and
former Members shall be obligated to indemnify and hold harmless the Company to
the extent that the preceding sentence cannot be so implemented. The provisions
contained in this Section 7.6(b)(ii) shall survive the termination of the
Company and the withdrawal or termination of any Member.

 

(iii)       The Partnership Representative shall use its reasonable best efforts
to minimize the financial burden of any partnership adjustment to each Member
and former Member holding Units during the reviewed fiscal year, through the
application of the procedures established pursuant to Section 6225(c) of the
Code, or through an election and the furnishing of statements pursuant to
Section 6226 of the Code.

 

(iv)       The provisions of this Section 7.6 shall survive the termination of
the Company or the termination of any Member’s Membership Interest in the
Company and shall remain binding on the Members for as long a period of time as
is necessary to resolve with any taxing authority any and all matters regarding
the U.S. federal, state or local income taxation of the Company or the Members.

 

ARTICLE VIII
TRANSFERS OF MEMBERSHIP INTERESTS

 

8.1       Transfer and Assignment of Interests. Subject to the requirements of
this ARTICLE VIII, a Member may only Transfer all or any part of its Membership
Interest (a) upon the prior written approval of the Board, which approval may
not be withheld, conditioned or delayed for any reason, (b) pursuant to Section
8.6, or (c) pursuant to Section 8.7. After the consummation of any Transfer of
any part of a Member’s Membership Interest, the Membership Interest so
Transferred shall continue to be subject to the terms and provisions of this
Agreement and any further Transfers shall be required to comply with all the
terms and provisions of this Agreement. Any voluntary Transfer in violation of
the provisions of this ARTICLE VIII shall be void ab initio.

 



 19 

 

 

8.2       Further Restrictions on Transfer of Interests. In addition to any
other restriction contained in this Agreement, no Member shall Transfer all or
any part of its Membership Interest: (a) without complying with all federal and
state securities laws to the extent applicable, (b) without causing payment of
all expenses reasonably incurred by the Company (or reimbursement therefore),
including reasonable attorneys’ fees and costs, in connection with the Transfer,
(c) without the Transferee executing and delivering to the Board a copy of the
Joinder attached hereto as Exhibit A (the “Joinder”), and (d) if the Membership
Interest to be Transferred, when added to the total of all Membership Interests
Transferred in the preceding twelve (12) consecutive months prior thereto, would
cause the tax termination of the Company under Code Section 708(b)(1)(B), unless
such tax termination would not have a material adverse effect on any
non-transferring Member.

 

8.3       Permitted Transfers. Notwithstanding the provisions of Sections 8.1,
8.6 and 8.7, the Membership Interest of any Member may be Transferred, with or
without consideration, subject to compliance with Section 8.2, and without the
prior consent of the Board, to (a) the Member’s inter vivos trust for estate
planning purposes, (b) a spouse or any lineal descendant of a Member, and with
respect to a Member that is a trust, the spouse or lineal descendant of its
trustor, or (c) an Affiliate of such Member (in each case, a “Permitted
Transfer”).

 

8.4       Effective Date of Permitted Transfers. Any Permitted Transfer or other
Transfer of all or any portion of a Member’s Membership Interest made in
compliance with the terms of this ARTICLE VIII shall be effective on the day
following the date upon which the requirements of Section 8.1 and Section 8.2
have been satisfied. The Member that is a party to the Transfer shall provide
the Board and all other Members with written Notice of such Transfer as promptly
as possible after the requirements of Section 8.1 and Section 8.2 have been met,
as well as any such documents as reasonably requested by the Board upon such
request. Any Transferee of all or any portion of a Member’s Membership Interest
shall take subject to the terms and provisions of this Agreement.

 

8.5       Intentionally Omitted.

 

8.6       Tag Along Rights. Except in the case of a Permitted Transfer, not less
than 20 days prior to any proposed Transfer of Class A Membership Units by a
Member in an arms-length transaction pursuant to a bona fide offer from a third
party (which third party is not an Affiliate of the Transferring Member), the
Transferring Member shall deliver to the holders of Class A Membership Units a
written notice (the “Sale Notice”) specifying in reasonable detail the identity
of the proposed Transferee(s), the number of Class A Membership Units proposed
to be sold, and the terms and conditions of the proposed Transfer. Each such
Member holding Class A Membership Units may elect to participate in the proposed
Transfer by delivering to the Transferring Member a written notice of such
election within the 20-day period following delivery of the Sale Notice. If any
such Members elect to participate in such Transfer, the Transferring Member and
each such participating Member shall be entitled to sell in such proposed
Transfer, at the same price and on the same terms, a number of Units included in
such Transfer equal to the product of (a) the quotient determined by dividing
the number of Class A Membership Units proposed to be sold then held by the
Transferring Member or such participating Member (as determined on a Fully
Diluted Basis), as the case may be, by the number of Class A Membership Units
proposed to be sold then held by the Transferring Member and all participating
Members (as determined on a Fully Diluted Basis), multiplied by (b) the number
of Class A Membership Units to be sold in such proposed Transfer (as determined
on a Fully Diluted Basis). Provided that such Transfer is consummated, each
participating Member shall (x) join, on a pro rata basis (based on the value of
the proceeds to be received from the sale of the Units by such Member) in any
representations, warranties, covenants and indemnities or other obligations
required to be provided in connection with such Transfer (other than any such
obligations that relate specifically to a holder of such Units, such as
indemnification with respect to representations and warranties given by a Member
regarding such Member’s title to and ownership of Class A Membership Units); and
(y) pay the Member’s pro rata share (based on the value of the proceeds to be
received from the sale of the Class A Membership Units by such holder) of any
costs of the transaction that are not otherwise paid by the Company or the
acquiring Person.

 



 20 

 

 

8.7       Reorganization; Public Offering.

 

(a)       The Board shall have the sole and exclusive right, power and privilege
to reorganize the Company into one or more different entities or forms
(collectively, the “New Entities”). Any action taken by the Board under this
Section 8.7 shall be final and binding on all Members. The securities of the New
Entities issued in exchange for Units shall not be transferable to any greater
degree than Units held subject to this Agreement and all such new securities of
the New Entities shall be subject to all restrictions provided herein or in any
Restricted Unit Grant Agreement as if such new securities were Units. Each
Member shall execute all documents (including amendments to this Agreement and
any Restricted Unit Grant Agreement), and take any and all actions reasonably
necessary or advisable, in the discretion of the Board, to permit the Board to
reorganize the Company into the New Entities pursuant to the terms of this
Section 8.7, such actions to include contributions of Units to New Entities,
execution of consents for recapitalization of the Company or to the assignment
of Company assets to New Entities, or approval of a merger and/or consolidation
of the Company with New Entities.

 

(b)       Each Member shall take all actions reasonably necessary or desirable
in connection with the consummation of any Public Offering as requested by the
Company (including the execution of customary lock-up, underwriting or other
agreements, provided that such agreements shall not disproportionately impact
such Member). If such Public Offering is an underwritten offering and the
managing underwriters advise the Company that in their opinion the structure of
the Company would adversely affect the marketability of the offering, each
Member shall consent to and vote for a recapitalization, reorganization and/or
exchange of the Company into an entity with authorized securities that the
managing underwriters and the Company find acceptable, and each such Member
shall take all actions reasonably necessary or desirable in connection with the
consummation of the recapitalization, reorganization and/or exchange as
requested by the Company.

 



 21 

 

 

ARTICLE IX
DISSOLUTION AND WINDING UP

 

9.1       Mandatory Dissolution. The Company shall be dissolved immediately upon
the first to occur of the following events:

 

(a)       The happening of any event of dissolution specified in the
Certificate;

 

(b)       The sale of all or substantially all of the Company’s assets for cash;

 

(c)       The written consent of the Board and a Majority-in-Interest of the
Members; and

 

(d)       The entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.

 

9.2       Winding Up. Upon the dissolution of the Company, the Company shall
engage in no further business other than that necessary to wind up the business
and affairs of the Company. The Board or its designee shall wind up the affairs
of the Company in an orderly manner. The Board or its designee shall give
written notice of the commencement of winding up by mail to all known creditors
and claimants against the Company whose addresses appear in the records of the
Company. After paying or adequately providing for the payment of all known debts
and liabilities of the Company (including all costs of dissolution), the
remaining assets of the Company shall be distributed or applied in the following
order of priority:

 

(a)       First, to the establishment of reasonable reserves which the Board or
its designee may deem reasonably necessary for contingent or unforeseen
liabilities or obligations of the Company; and

 

(b)       Second, to the Members in accordance with Section 4.3.

 

9.3       Distributions in Kind. Any non-cash asset distributed to one or more
Members shall first be valued at its fair market value to determine the Net
Income or Net Loss that would have resulted if such asset were sold for such
value. Such Net Income or Net Loss shall then be allocated among the Members
pursuant to ARTICLE IV, and the Members’ Capital Accounts shall be adjusted to
reflect such allocations. The amount distributed and charged to the Capital
Account of each Member receiving an interest in such distributed asset shall be
the fair market value of such interest (net of any liability secured by such
asset that such Member assumes or takes subject to). The Board shall determine
the fair market value of such asset.

 

9.4       Deficits. Each Member shall look solely to the assets of the Company
for the return of its investment, and if the Company property remaining after
the payment or discharge of the debts and liabilities of the Company is
insufficient to return the investment of each Member, such Member shall have no
recourse against any other Member or Management Party for indemnification,
contribution or reimbursement except as specifically provided in this Agreement.

 



 22 

 

 

ARTICLE X
LIABILITY/INDEMNIFICATION

 

10.1       Liability.

 

(a)       No Member shall be personally liable for any debt, obligation or
liability of the Company, whether that liability or obligation arises in
contract, tort or otherwise, except as otherwise provided in the Act or in this
Agreement.

 

(b)       No Member shall be liable, responsible or accountable, in damages or
otherwise, to any Member or to the Company for any act or omission by such
Member within the scope of the authority conferred on such Member by this
Agreement, except for any liability that result from such Member’s gross
negligence or willful misconduct.

 

10.2       Indemnification of Members, Manager, Officers and Certain Agents. The
Company shall defend, indemnify and hold harmless the Members, the Board, and
any officer of the Company and their respective partners, officers, directors,
shareholders, managers, general partners, members, equity holder and trustees
(individually, an “Indemnitee”) to the fullest extent permitted by law in effect
on the Effective Date and to such greater extent permitted by law as may
hereafter from time to time permit, against any and all Losses, amounts paid in
settlement, judgments, fines, and penalties actually incurred by or levied
against such Indemnitee in connection with any Proceeding to which the
Indemnitee was or is a party or is threatened to be made a party, or in which
the Indemnitee is otherwise involved, by reason of the fact that the Indemnitee
was or is a Member, Manager, or officer of the Company, other than such a
Proceeding initiated by the Company, or any other Member or Members (an
“Excluded Proceeding”). Each Indemnitee is entitled to indemnification under
this Section 10.2 in the case of such Proceedings (other than Excluded
Proceedings) in all instances, without further action or determination by the
Company, except in the event that it is judicially determined, that the
Indemnitee is guilty of gross negligence, bad faith, fraud or willful misconduct
in the discharge of Indemnitee’s duties as an agent of the Company.

 

10.3       Defense of Proceeding.

 

(a)       An Indemnitee shall give prompt written Notice to the Company of the
commencement, assertion or threat of any Proceeding in respect of which such
Indemnitee shall seek defense or indemnification hereunder. Any failure to so
notify the Company shall not relieve the Company from any liability that it may
have to such Indemnitee under this Agreement unless the failure to give such
Notice materially and adversely prejudices the Company.

 



 23 

 

 

(b)       The Company shall have the right to assume control of the defense,
settlement or other disposition of such Proceeding on such terms, as it deems
appropriate; provided, however:

 

(i)       If the Company so elects to assume the control of the defense,
settlement or other disposition of such Proceeding, it will notify the
Indemnitee reasonably promptly so as to avoid any material adverse prejudice to
the Indemnitee;

 

(ii)       The Indemnitee shall be entitled, at Indemnitee’s own expense, to
participate in the defense of any Proceeding;

 

(iii)      The Company shall obtain the prior written approval of the
Indemnitee, which approval shall not be unreasonably withheld or delayed, before
entering into or making any settlement, compromise, admission, or acknowledgment
of the validity of such Proceeding or any liability in respect thereof if,
pursuant to or as a result of such settlement, compromise, admission, or
acknowledgment, injunctive or other equitable relief would be imposed against
the Indemnitee;

 

(iv)       The Company shall not consent to the entry of any judgment or enter
into any settlement with or involving any claimant or plaintiff that does not
include as an unconditional term thereof the execution and delivery of a release
from all liability in respect of such Proceeding by such claimant or plaintiff
to, and in favor of, each of the Indemnitees; and

 

(v)       The parties hereto shall extend reasonable cooperation in connection
with the defense of any Proceeding pursuant to this and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.

 

(c)       In the event the Company elects not to assume control of the defense,
settlement or other disposition of such Proceeding, (i) the Company shall make
payments of all amounts required to be made pursuant to the provisions of this
ARTICLE X to or for the account of the Indemnitee from time to time promptly
upon receipt of bills or invoices relating thereto or when otherwise due and
payable, provided, that the Indemnitee has agreed in writing to reimburse the
Company for the full amount of such payments if the Indemnitee is ultimately
determined not to be entitled to such indemnification, (ii) Indemnitee shall
obtain the prior written approval of the Company before entering into or making
any settlement, compromise, admission, or acknowledgment of the validity of such
Proceeding or any liability in respect thereof, and (iii) the parties hereto
shall extend reasonable cooperation in connection with the defense of any
Proceeding pursuant to this and, in connection therewith, shall furnish such
records, information, and testimony and attend such conferences, discovery
proceedings, hearings, trials, and appeals as may be reasonably requested.

 



 24 

 

 

10.4       Permissive Indemnification. Subject to the mandatory indemnification
obligations of the Company set forth in Section 10.2, the Company may, but shall
not be obligated to, indemnify any Person who was or is a party or is threatened
to be made a party to, or otherwise becomes involved in, any Proceeding
(including, without limitation, an Excluded Proceeding) by reason of the fact
that such Person was or is a Member, Manager, officer, employee, or agent of the
Company, to the same extent as is provided in Section 10.2 and Section 10.3 with
respect to the Indemnitees set forth therein.

 

10.5       Indemnity Not Exclusive. The indemnification and advancement of
expenses provided by, or granted pursuant to, the provisions of this ARTICLE X,
shall not be deemed exclusive of any other rights to which any Person seeking
indemnification or advancement of expenses may be entitled under any agreement,
action of the Members, or otherwise, both as to action in such Person’s capacity
as an agent of the Company and as to action in another capacity while serving as
an agent. All rights to indemnification under this ARTICLE X, shall be deemed to
be provided by a contract between the Company and each Indemnitee while this
Agreement and relevant provisions of the Act and other applicable law, if any,
are in effect. Any repeal or modification hereof or thereof shall not affect any
such rights then existing.

 

10.6       Insurance. The Company may, but shall not be obligated to, purchase
and maintain insurance, at the Company’s expense, on behalf of the Members, the
Board, and such other persons as the Board shall determine, against any
liability that may be asserted against, or any expense that may be incurred by,
such Person in connection with the activities of the Company or the Members’ or
Manager’s acts or omissions as the Members or Manager of the Company, regardless
of whether the Company would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

 

10.7       Partial Indemnification. If a Person is entitled under any provision
of this ARTICLE X to indemnification by the Company for a portion of Losses,
incurred by such Person in connection with any Proceeding but not, however, for
the total amount thereof, the Company shall nevertheless indemnify such Person
for the portion of such Losses, amounts paid in settlement, judgments, fines or
penalties to which such Person is entitled.

 

10.8       Heirs and Estate. The indemnification provisions and advancement of
expenses provided by, or granted pursuant to, this ARTICLE X shall, unless
otherwise provided when authorized or ratified, continue as to a Person who has
ceased to be an agent of the Company and shall inure to the benefit of such
Person’s heirs and estate.

 

10.9       Assets. Any indemnification under this ARTICLE X shall be satisfied
solely out of the assets of the Company. No Member or Management Party shall be
subject to personal liability or required to fund or cause to be funded any
obligation by reason of these indemnification provisions.

 



 25 

 

 

ARTICLE XI
POWER OF ATTORNEY

 

11.1       Appointment of Manager as Attorney-in-Fact.

 

(a)       Each Member, by the execution of this Agreement, irrevocably
constitutes and appoints the Board its true and lawful attorney-in-fact with
full power and authority in its name, place and stead to execute, acknowledge,
deliver, swear to, file and record at the appropriate public offices such
documents as may be necessary or appropriate to carry out the provisions of this
Agreement, including, but not limited to:

 

(i)       All fictitious name certificates and all certificates and other
instruments (including the Certificate and counterparts of this Agreement), and
any amendment or restatement thereof, which the Board deems appropriate to form,
qualify or continue the Company as a limited liability company in the
jurisdictions in which the Company may conduct business or in which such
formation, qualification or continuation is, in the opinion of the Board,
necessary or desirable to protect the limited liability of the Members;

 

(ii)       All amendments to this Agreement and the Certificate adopted in
accordance with Section 14.3, and all instruments which the Board deems
appropriate to reflect a change or modification of the Company in accordance
with the terms of this Agreement; and

 

(iii)       All conveyances and other instruments which the Board deems
appropriate to reflect the dissolution and termination of the Company.

 

(b)       The foregoing appointment shall be deemed to be a power coupled with
an interest, in recognition of the fact that each of the Members under this
Agreement will be relying upon the power of the Board to act as contemplated by
this Agreement in any filing and other action by it on behalf of the Company,
and shall survive the bankruptcy, death, adjudication of incompetence or
insanity, or dissolution of any Member hereby giving such power and the transfer
or assignment of all or any part of the Membership Interest of such Member;
provided, however, that in the event of the Transfer by a Member of all of its
Membership Interest, the foregoing power of attorney of a transferor Member
shall survive such Transfer only until such time as the Transferee shall have
been admitted to the Company as a Member, and all required documents and
instruments shall have been duly executed, filed and recorded to effect such
substitution.

 

ARTICLE XII
CONFIDENTIALITY

 

12.1       Proprietary Information. Each Member acknowledges and agrees that it
will receive and become aware of certain information which is proprietary to the
Company, including, without limitation, prices, costs, personnel, knowledge,
data and techniques, other non-public information concerning the business or
finances of the Company, and any other information the disclosure of which might
harm or destroy the competitive advantage of the Company (all of the foregoing
shall hereinafter be referred to as the “Proprietary Information”).
Notwithstanding the foregoing, the Proprietary Information shall not include any
information which (a) a Member obtains other than as a result of being a Member
or Manager, or (b) is generally known or becomes part of the public domain
through no fault of a Person.

 



 26 

 

 

12.2       Confidentiality. Each Member agrees that it shall not, directly or
indirectly, disclose any Proprietary Information to third parties other than
such Member’s attorneys, accountants, and financial advisors, copy or use any
Proprietary Information, or publish any Proprietary Information, except for the
purpose of fulfilling its obligations to the Company. Notwithstanding the
immediately preceding sentence, it shall not be a breach of this Section 12.2 if
any Person obligated to maintain the confidentiality of any Proprietary
Information is requested or required (by oral questions, interrogatories,
request for information documents in legal proceedings, subpoenas, civil
investigative demands or similar processes) to disclose any Proprietary
Information; provided, however, that such Person uses commercially reasonable
efforts to provide the Company with prompt Notice of such request or requirement
so that the Company may seek a protective order or other appropriate remedy. If,
in the absence of a protective order or other remedy, such Person is nonetheless
legally compelled to disclose any Proprietary Information, such Person may,
without liability hereunder, disclose that portion of the Proprietary
Information which is legally required to be disclosed, provided such Person
exercises reasonable efforts to preserve the confidentiality of the Proprietary
Information.

 

12.3       Equitable Relief. Each Member hereby acknowledges and agrees that the
breach by such Member of its covenants and obligations under this ARTICLE XII
will cause irreparable harm and significant injury to the Company which could be
difficult to limit or quantify. Accordingly, such Member agrees that the Company
shall have the right to seek an immediate injunction, specific performance or
other equitable relief due to any such breach, without posting any bond
therefor, in addition to any other remedies that may be available to the Company
or the other Members at law or in equity.

 

ARTICLE XIII
SECURITIES LAWS AND INVESTMENT REPRESENTATIONS

 


 

13.1       Securities Laws. The sale of Membership Interests in the Company to
the Members has not been qualified or registered under the securities laws of
any state, nor registered under the Securities Act of 1933, as amended, in
reliance upon exemptions from the registration provisions of such laws.  In
addition, no attempt has been made to qualify the offering and sale of
Membership Interests to Members under any state’s “blue sky” laws, also in
reliance upon an exemption from the requirement that a permit for issuance of
securities be procured.

 



 27 

 

 

Each Member hereby represents and warrants to, and agrees with, the Members and
the Company as follows:

 

13.2       Preexisting Relationship or Experience. It has a preexisting personal
or business relationship with the Company, the Board or one or more of its
officers or controlling persons, which may include its position as an officer or
employee of the Company, or by reason of its business or financial experience
(including, without limitation, experience in making investments similar to its
investment in the Company), it is capable of evaluating the risks and merits of
an investment in the Company and of protecting its own interests in connection
with this investment. It has been afforded ample opportunity to ask any
questions of the Company and the Board, and has been satisfied with the
responses to any such questions.

 

13.3       High Risk Investment. Each Member understands that there is a high
degree of risk in this investment. Investment into this Company should not be
purchased by any purchaser who cannot afford the loss of its entire investment.
An investment in a Membership Interest is riskier than an investment in publicly
traded securities of companies traded on exchanges or over-the-counter, mutual
funds, certificates of deposit, municipal bonds, corporate bonds, government
obligations or securities purchased in firmly underwritten offerings. Only those
investors who can tolerate such risk should purchase the Membership Interest.
Furthermore, the Company has negligible cash and is dependent upon proceeds of
this offering to finance its business.

 

13.4       No Advertising. It has not seen, received, been presented with, or
been solicited by any leaflet, public promotional meeting, article or any other
form of advertising or general solicitation with respect to the sale of the
Membership Interests.

 

13.5       Investment Intent. It is acquiring the Membership Interest for
investment purposes for its own account and not with a view to or for sale in
connection with any distribution of all or any part of the Membership Interest.
No other Person will have any direct or indirect beneficial interest in or right
to the Membership Interest.

 

13.6       Accredited Investor. It is an “accredited investor” within the
meaning of Rule 501 under Regulation D of the Securities Act of 1933, as
amended.

 

13.7       No Obligation to Register. It understood as of the date of its
investment in the Company, and understands as of the Effective Date, that the
Company is under no obligation to register or qualify the Membership Interest
under the Securities Act of 1933, as amended, or under any state securities law,
or to assist it in complying with any exemption from registration and
qualification.

 

13.8       Information Reviewed. Prior to the date on which it invested in the
Company, it received and reviewed all information it considered necessary or
appropriate for deciding whether to purchase the Membership Interest. Prior to
making its investment in the Company, it had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of purchase
of the Membership Interest and the business, financial affairs, and other
aspects of the Company. Prior to the date on which it invested in the Company,
it had the opportunity to obtain all information (to the extent the Company
possessed such information) which it deemed necessary to evaluate its investment
and to verify the accuracy of information otherwise provided to it.

 



 28 

 

 

ARTICLE XIV
GENERAL PROVISIONS

 

14.1       Notices. Any Notice which may or must be given under this Agreement
shall be addressed to a Member at the address set forth under such Member’s name
in Schedule I hereto, or, if such Notice is by means of facsimile or e-mail, to
the facsimile number or e-mail address, as applicable, set forth under such
Member’s name in Schedule I hereto.

 

14.2       Entire Agreement. This Agreement and the Schedules, appendices and
Exhibits attached hereto contains the entire agreement between the parties with
respect to the subject matter hereof and transactions contemplated hereby, and
supersedes all negotiations, agreements, representations, warranties
commitments, whether in writing or oral, prior to the Effective Date, including,
without limitation, the Prior LLC Agreement.

 

14.3       Amendment.

 

(a)       The Board shall have the power, without the consent of any Members or
class thereof, to amend this Agreement as may be required to facilitate or
implement any of the following purposes:

 

(i)       To reflect the issuance of Units or the admission, substitution,
termination or withdrawal of a Member, all in accordance with this Agreement;

 

(ii)       To reflect a change that is of inconsequential nature and does not
adversely affect the other Members in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement; and

 

(iii)       To satisfy requirements, conditions or guidelines contained in ay
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law.

 

Otherwise, any amendment to this Agreement requires the approval of the holders
of a majority of the Class A Membership Units.

 

14.4       Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 



 29 

 

 

14.5       Jurisdiction. The parties hereto hereby consent to the sole and
exclusive jurisdiction of the state and federal courts sitting in Delaware, for
any action, suit, proceeding, claim or counterclaim directly or indirectly
arising out of, under or in any way relating to this Agreement or the
transactions contemplated by this Agreement.

 

14.6       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Members and their respective legal representatives,
successors and assigns.

 

14.7       Injunctive Relief; Specific Performance. The parties hereby agree and
acknowledge that a breach of any material term, condition or provision of this
Agreement that provides for an obligation other than the payment of money would
result in severe and irreparable injury to the other party, which injury could
not be adequately compensated by an award of money damages, and the parties
therefore agree and acknowledge that they shall be entitled to seek injunctive
relief in the event of any breach of any material term, condition or provision
of this Agreement, or to enjoin or prevent such a breach, including without
limitation an action for specific performance hereof, and the parties hereby
irrevocably consent to the issuance of any such injunction. The parties further
agree that no bond or surety shall be required in connection therewith.

 

14.8       Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted electronically
(including by e-mail and facsimile), and each of which will be deemed an
original of this Agreement, and all of which, when taken together, shall be
deemed to constitute one and the same Agreement.

 

14.9       Waiver. No term, condition or provision of this Agreement may be
waived except by an express written instrument to such effect signed by the
party hereto to whom the benefit of such term, condition or provision runs. No
such waiver of any term, condition or provision of this Agreement shall be
deemed a waiver of any other term, condition or provision, irrespective of
similarity, or shall constitute a continuing waiver of the same term, condition
or provision, unless otherwise expressly provided. No failure or delay on the
part of any party hereto in exercising any right, power or privilege under any
term, condition or provision of this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege.

 

14.10       Further Assurances. Each party hereto shall timely execute and
deliver any and all additional documents, instruments, notices, and other
assurances, and shall do any and all acts and things reasonably necessary in
connection with the performance of their obligations hereunder and to carry out
the intent of the parties hereto.

 

14.11       Partition. Each Member irrevocably waives any right which it may
have to maintain an action for partition with respect to property of the
Company.

 

14.12       Authority to Contract. Each party hereto hereby represents and
covenants to the other Members that it has the capacity and authority to enter
into this Agreement without the joinder of any other person. All undertakings
and agreements herein shall be binding upon the Members hereto, their permitted
successors and assigns.

 

14.13       Titles and Headings. The Article, Section and paragraph titles and
headings contained in this Agreement are inserted only as a matter of
convenience and for ease of reference and in no way define, limit, extend or
proscribe the scope of this Agreement or the intent or content of any provision
hereof. All references to Articles, Sections, Schedules or Exhibits contained
herein mean Articles, Sections, Schedules or Exhibits of this Agreement unless
otherwise stated.

 

14.14       Validity and Severability. If any provision of this Agreement is
held invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Agreement, all of which other
provisions shall remain in full force and effect.

 

14.15       Statutory References. Each reference in this Agreement to a
particular statute or regulation, or a provision thereof, shall be deemed to
refer to such statute or regulation, or provision thereof, or to any similar or
superseding statute or regulation, or provision thereof, as is from time to time
in effect.

 

[The remainder of this page intentionally left blank. Signature pages follow.]

 

 30 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  Manager:       TITAN CNG, LLC,       a Delaware limited liability company    
    By: /s/ Kirk S. Honour   Name: Kirk S. Honour   Title: President

 



[Amended and Restated Limited Liability Company Agreement of TITAN CNG, LLC]

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

TITAN CNG, LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

SIGNATURE PAGE

 

[This page shall constitute a signature to the Amended and Restated Limited
Liability
Company Agreement of TITAN CNG, LLC]

 

“Member”

 



By: /s/ Kirk Honour         Name:   Kirk Honour         Its: President        
SSN/EIN:           Address:                                   Tel. No.:        
  Fax. No:    

 

 

 

 

SCHEDULE I

 

Members, Units, Percentage Interests and Capital Accounts

 

Member Name   Units   Percentage Interest  

Capital

Account

 

[To be Updated Following Completion of Offering]

                                                                               
    Totals       100%    

 

 

 

 

SCHEDULE II

 

Capitalized terms used in the Agreement have the meanings specified in this
Schedule or elsewhere in the Agreement. In referring to sections or provisions
of the Code or Regulations, it is intended that the terms “partner” and
“partnership” (or variations thereof) appearing therein shall be read,
respectively, as “Member” or “Company” (or variations thereof).

 

“Act” means the Delaware Limited Liability Company Act, codified in the Delaware
General Corporation Law, Section 18-101 et seq., as the same may be amended from
time to time.

 

“Adjusted Capital Account Deficit” means, with respect to any Person, the
deficit balance, if any, in such Person’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)       credit to such Capital Account any amounts which such Person is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the next to the last sentence of Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations after taking into account any
changes during such year in Company Minimum Gain and Member Minimum Gain; and

 

(b)       debit to such Capital Account the items described in Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

“Affiliate” means with respect to a specified Person: (a) any Person that
directly or indirectly through one or more intermediaries, alone or through an
affiliated group, controls, is controlled by, or is under common control with,
such specified Person, and (b) any Person that is an officer, director, partner,
trustee, or employee of, or serves in a similar capacity with respect to, such
specified Person (or an Affiliate of such specified Person).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Available Cash” means the amount of cash held by the Company, less (a) all
current liabilities of the Company, and (b) reasonable working capital and other
amounts that the Board reasonably deems necessary for the operation of the
business of the Company, including amounts that the Board deems necessary to
place into reserves for known, contingent, or potential claims with respect to
the business of the Company.

 

“BBA Partnership Audit Rules” means Sections 6221 through 6241 of the Code, as
amended by the Bi-partisan Budget Act of 2015, including any other Code
provisions with respect to the same subject matter as Sections 6221 through 6241
of the Code, and any regulations promulgated or proposed under any such Sections
and any administrative guidance with respect thereto.

 



SCHEDULE II



 1 

 

 

“Board” means the Board of Managers of the Company established pursuant to
Section 5.2.

 

“Book Value” means, with respect to any asset of the Company, the asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(a)       The initial Book Value of any asset contributed by a Member to the
Company shall be such asset’s gross fair market value at the time of such
contribution, as determined by the Board;

 

(b)       The Book Value shall be adjusted in the same manner as would the
asset’s adjusted basis for federal income tax purposes, except that the
depreciation deduction taken into account each Fiscal Year for purposes of
adjusting the Book Value of an asset shall be the amount of Depreciation with
respect to such asset taken into account for purposes of computing Net Income or
Net Loss for the Fiscal Year;

 

(c)       The Book Value of any asset distributed to a Member by the Company
shall be such asset’s gross fair market value at the time of such distribution,
as determined by the Board; and

 

(d)       Upon election by the Board, the Book Value of all Company assets shall
be adjusted upon the events and in the manner specified in Regulations Section
1.704-1(b)(2)(iv)(f).

 

“Business” means the ownership of and operation of an energy company which
provides, without limitation, natural gas fueling and conversion solutions,
which in turn may own or lease Property for fueling stations and operations, and
all things incidental or reasonably related thereto, including, but not limited
to, the disposition thereof.

 

“Capital Account” means, in respect of any Member, the capital account that the
Company establishes and maintains for such Member pursuant to Section 3.1.

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the fair market value of any property (other than money) contributed (or
deemed contributed pursuant to Regulation Section 1.704-1(b)(2)(iv)(d)) to the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take “subject to” under Code Section 752)
with respect to the Membership Interest held by such Member.

 

“Certificate” has the meaning set forth in the Recitals.

 

“Class A Membership Unit” means a Unit having the rights and obligations
specified with respect to Class A Membership Units in this Agreement.

 



SCHEDULE II



 2 

 

 

“Class B Membership Unit” means a Unit having the rights and obligations
specified with respect to Class B Membership Units in this Agreement. Class B
Membership Units issued on or after the date of this Agreement are intended to
be treated as “profits interests” under IRS Revenue Procedure 93-27 and IRS
Revenue Procedure 2001-43 and the provisions of this Agreement shall be
interpreted and applied consistently therewith.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision of any succeeding law.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” in Regulations Section 1.704-2(d).

 

“Convertible Securities” means any securities directly or indirectly convertible
or exchangeable for Units.

 

“Depreciation” means an amount equal to the depreciation, amortization or other
cost-recovery deduction allowable with respect to an asset for the Fiscal Year
or other period, except that if the Book Value of an asset differs from its
adjusted tax basis at the beginning of the Fiscal Year or other period,
Depreciation will be an amount which bears the same ratio to the beginning Book
Value as the Federal income tax depreciation, amortization or other
cost-recovery deduction for the Fiscal Year or other period bears to the
beginning adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization or other cost-recovery deduction for the Fiscal Year
or other period is zero, Depreciation will be determined by reference to the
beginning Book Value using any reasonable method.

 

“Distribution Threshold” has the meaning set forth in Section 2.8(b).

 

“Economic Interest” means a Person’s right to share in the income, gains,
losses, deductions, credit or similar items of, and to receive distributions
from, the Company, but does not include any other rights of a Member, including
the right to vote, participate in the management of the Company, or the right to
information concerning the business and affairs of the Company.

 

“Economic Risk of Loss” has the meaning specified in Regulations Section
1.752-2.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Equity Securities” means (a) Units (including Class A Membership Units and
Class B Membership Units) or other equity interests in the Company (including
other classes, groups or series thereof having such relative rights, powers,
and/or obligations as may from time to time be established by the Board, as the
case may be, including rights, powers, and/or duties different from, senior to
or more favorable than existing classes, groups and series of units and other
equity interests in the Company, and including any so-called “profits
interests”), (b) obligations, evidences of indebtedness or other securities or
interests convertible or exchangeable into Units or other equity interests in
the Company, and (c) warrants, options or other rights to purchase or otherwise
acquire Units or other equity interests in the Company.

 



SCHEDULE II



 3 

 

 

“TITAN CNG” means TITAN CNG, LLC, a Delaware limited liability company.

 

“Fiscal Year” means the Company’s fiscal year, which shall be the calendar year
(except as otherwise required by law), and any partial year with respect to the
fiscal years in which the Company is organized and dissolved or terminated.

 

“Fully Diluted Basis” assumes the full conversion into Units of all Convertible
Securities, if any, that at the time of any such determination would be entitled
to participate in the distributions upon consummation of the proposed Transfer
or other transaction in question.

 

“Imputed Underpayment” has the meaning set forth in Section 4.11.

 

“Indemnitee” has the meaning set forth in Section 10.2.

 

“Initial Members” means the Members set forth on Schedule I of the Prior LLC
Agreement. A reference to an “Initial Member” means any of the Initial Members.

 

“Joinder” has the meaning set forth in Section 8.2.

 

“Lender” has the meaning set forth in Section 3.5(b).

 

“Liquidation Value” shall mean, with respect to any Unit, the amount of cash
that would be distributed to a Member in respect of such Unit if the Company
sold all of its assets for an amount of cash equal to their fair market value
and distributed the proceeds pursuant to Section 9.2(b).

 

“Losses” means all damages, liabilities, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, liens, losses, payments, expenses and
fees, including all court costs and reasonable attorneys’ and accountants’ fees
and expenses sustained or incurred in connection with the defense or
investigation of any Proceeding.

 

“Majority-in-Interest” means the vote or written consent of Members holding
greater than 50% of the total of all issued and outstanding Units.

 

“Management Party” or “Management Parties” means, collectively, each Manager and
their respective officers, directors, managers, members, shareholders or other
equity holders.

 

“Manager” means each Person duly appointed as a member of the Board of Managers
of the Company from time to time in accordance with Section 5.2.

 

SCHEDULE II



 4 

 

 

“Member” means an Initial Member or a Person who otherwise acquires a Membership
Interest, has executed the Joinder, and has been admitted as a Member as
permitted under this Agreement, whose Membership Interest has not been
terminated.

 

“Member Loan” has the meaning set forth in Section 3.5(a).

 

“Member Minimum Gain” has the meaning ascribed to the term “partner nonrecourse
debt minimum gain” in Regulations Section 1.704-2(i)(2).

 

“Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” means items of Company loss, deduction, or Code
Section 705(a)(2)(b) expenditures that are attributable to Member Nonrecourse
Debt within the meaning of Regulations Section 1.704-2(i).

 

“Membership Interest” means a Member’s entire interest in the Company,
including, without limitation, such Member’s Economic Interest, Percentage
Interest, right to vote and to participate in the management of the Company, if
any, and the right to information concerning the business and affairs of the
Company. The term Membership Interest is used interchangeably with the term Unit
throughout this Agreement.

 

“Net Income” and “Net Loss” means, for each fiscal year of the Company (or other
period for which Net Income and Net Loss must be computed), an amount equal to
the Company’s taxable income or loss for such year or period, determined in
accordance with Code Section 703(a) and the Regulations, and, for this purpose,
all items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss.
The determination of Net Income and Net Loss pursuant to the previous sentence
shall be subject to the following adjustments:

 

(e)       Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Income or Net Loss shall be
added to such taxable income or loss;

 

(f)       Any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Net Income or Net Loss shall be subtracted from Net Income or Net Loss;

 

(g)       Gains or losses resulting from any disposition of a Company asset with
respect to which gains or losses are recognized for federal income tax purposes
shall be computed with reference to the Book Value of the Company asset disposed
of, notwithstanding the fact that the adjusted tax basis of such Company asset
differs from its Book Value;

 



SCHEDULE II



 5 

 

 

(h)       In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing the taxable income or loss, there
will be taken into account Depreciation;

 

(i)       If the Book Value of any Company asset is adjusted pursuant to the
definition of “Book Value,” the amount of the adjustment will be taken into
account as gain or loss from the disposition of the asset for purposes of
computing Net Income or Net Loss; and

 

(j)       Notwithstanding any other provision of this subsection, any items of
income, gain, loss or deduction that are specially allocated shall not be taken
into account in computing Net Income or Net Loss.

 

“New Entity” has the meaning set forth in Section 8.7.

 

“Non-Electing Member” has the meaning set forth in Section 8.7(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Notice” means a written notice required or permitted under this Agreement. A
Notice shall be deemed given or sent when deposited, as certified mail, return
receipt requested, postage and fees prepaid, in the United States mails; when
personally delivered to the recipient; when transmitted by electronic means
(including e-mail and facsimile), and such transmission is electronically
confirmed as having been successfully transmitted; or when delivered to the home
or office of a recipient in the care of a person whom the sender has reason to
believe will promptly communicate the Notice to the recipient.

 

“Other Activities” has the meaning set forth in Section 5.1(c).

 

“Partially Adjusted Capital Account” means, with respect to any Member and any
Fiscal Year, the aggregate capital account of such Member in the Company as of
the beginning of such Fiscal Year, adjusted in accordance with Regulations
Section 1.704-1(b)(2)(iv) with respect to such Fiscal Year but before giving
effect to any allocations of Net Income or Net Loss or items of income, gain,
loss and deduction of such Fiscal Year.

 

“Partnership Representative” has the meaning set forth in Section 7.6(b)(i).

 

“Percentage Interest” means, with respect to a Member, the percentage set forth
opposite such Member’s name on Schedule I attached hereto, which shall be
amended from time to time in accordance with the terms of this Agreement.

 

“Permitted Transfer” has the meaning set forth in Section 8.3.

 

“Person” means and includes any natural person, corporation, firm, joint
venture, partnership, limited liability company, trust, unincorporated
organization, government or any department, political subdivision or agency of a
government.

 

SCHEDULE II



 6 

 

 

“Prior LLC Agreement” has the meaning set forth in the Recitals.

 

“Proceeding” means and includes any action, suit, arbitration, alternative
dispute resolution mechanism, investigation, administrative hearing or other
proceeding, whether civil, criminal, administrative or investigative in nature.

 

“Property” means any property purchased, acquired, leased or otherwise held by
TITAN CNG.

 

“Proprietary Information” has the mean set forth in Section 12.1.

 

“Public Offering” means any underwritten sale of Units of the Company (or any
corporate successor thereto) pursuant to an effective registration statement
under the Securities Act filed with the Securities and Exchange Commission.

 

“Regulations” means the income tax regulations promulgated by the United States
Department of the Treasury and published in the Federal Register for the purpose
of interpreting and applying the provisions of the Code, as such Regulations may
be amended from time to time, including corresponding provisions of applicable
successor regulations.

 

“Regulatory Allocations” has the meaning set forth in Section 4.2(f).

 

“Restricted Unit Grant Agreement” has the meaning set forth in Section 2.8(b).

 

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company, association, or other entity in which such Person owns,
directly or indirectly, 50% or more of the outstanding equity securities or
interests, the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such entity.

 

“Target Capital Account” means, with respect to any Member as of any date, an
amount (which may be either a positive or a deficit balance) equal to the amount
that such Member would receive as a distribution if all assets of the Company as
of such date were sold for cash equal to the Book Value of such assets on the
books of the Company, all liabilities of the Company were satisfied to the
extent required by their terms, and the net proceeds were distributed by the
Company to the Members pursuant to Section 4.3.

 

“Transfer” means and includes, in respect of a Membership Interest, or any
element thereof, when used as a noun, any sale, hypothecation, pledge,
assignment, attachment, gift or other disposition of a Membership Interest or
any element thereof, and, when used as a verb, to sell, hypothecate, pledge,
assign, attach, bequest or otherwise dispose of a Membership Interest or any
element thereof.

 

“Transferee” means a Person who obtains or receives a Membership Interest or any
element thereof by means of a Transfer.

 

“Unit” has the meaning set forth in Section 2.8.

 



SCHEDULE II

 7 

 

 

Exhibit A

TITAN CNG, LLC

JOINDER

 

The undersigned hereby acknowledges that the undersigned has received and
reviewed a true and correct copy of that certain Amended and Restated Limited
Liability Company Agreement of TITAN CNG, LLC, a Delaware limited liability
company, dated as of May 26, 2015 (as amended, the “LLC Agreement”). Each
capitalized term used in this Joinder, but not otherwise defined herein, shall
have the meaning ascribed to such term in the LLC Agreement.

 

This Joinder (this “Joinder”) is hereby incorporated into and made a part of the
LLC Agreement for all purposes. The Company hereby acknowledges and agrees that
the undersigned is hereby deemed a Member under the LLC Agreement for all
purposes as of the date of this Joinder. On and after the date of this Joinder,
each reference in the LLC Agreement to “this Agreement,” “hereunder,” “hereof,”
or words of like import referring to the LLC Agreement, shall mean and be a
reference to the LLC Agreement, incorporating this Joinder.

 

The undersigned hereby approves, consents to and agrees to be bound by the
terms, conditions and other provisions of the LLC Agreement to the extent that
such terms, conditions and other provisions are expressly imposed upon the
undersigned as a Member as provided therein. The Company acknowledges and agrees
that the undersigned shall have all of the rights of a Member subject to the
terms, conditions and other provisions of the LLC Agreement.

 

Dated: [INSERT DATE]

 

Name of Member: [INSERT NAME]

 

Number of Units: [INSERT # OF UNITS; ROUND TO 3RD DECIMAL PLACE]

 

_____________________________

 

[INSERT NAME]

 

[The remainder of this page is intentionally left blank. Signature page
follows.]

 



EXHIBIT A

 

 

 



  Company:       TITAN CNG, LLC       a Delaware limited liability company      
    By: Kirk Honour, its Manager             By: /s/ Kirk Honour     Name: Kirk
Honour     Title: President

 



EXHIBIT A

 

 

 

Exhibit B

 

Board of Managers of Titan CNG, LLC

 

as of January 1, 2016

 

Scott M. Honour Chairman

John P. Yeros

Kirk S. Honour

Timothy Gorry

James G. Jackson

Steve Alpeter

 

EXHIBIT B

 

 

 

